Case 1:19-mc-00145-TSC Document 38-14 Filed 11/08/19 Page 1 of 11




                              Ex. N
Case 1:19-mc-00145-TSC Document 38-14 Filed 11/08/19 Page 2 of 11




                              Ex. N
Case 1:19-mc-00145-TSC Document 38-14 Filed 11/08/19 Page 3 of 11




                              Ex. N
Case 1:19-mc-00145-TSC Document 38-14 Filed 11/08/19 Page 4 of 11




                              Ex. N
Case 1:19-mc-00145-TSC Document 38-14 Filed 11/08/19 Page 5 of 11




                              Ex. N
Case 1:19-mc-00145-TSC Document 38-14 Filed 11/08/19 Page 6 of 11




                              Ex. N
Case 1:19-mc-00145-TSC Document 38-14 Filed 11/08/19 Page 7 of 11




                              Ex. N
Case 1:19-mc-00145-TSC Document 38-14 Filed 11/08/19 Page 8 of 11




                              Ex. N
Case 1:19-mc-00145-TSC Document 38-14 Filed 11/08/19 Page 9 of 11




                              Ex. N
Case 1:19-mc-00145-TSC Document 38-14 Filed 11/08/19 Page 10 of 11




                              Ex. N
Case 1:19-mc-00145-TSC Document 38-14 Filed 11/08/19 Page 11 of 11




                              Ex. N
